        Case 4:19-cv-00172-CDL Document 12 Filed 10/22/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         COLUMBUS DIVISION

KOSHA, LLC; et al                    )
                                     )
      Plaintiffs,                    )
                                     )
v.                                   )       CV: 4:19-cv-00172-CDL
                                     )
CLARENCE DEAN ALFORD;                )
    et al                            )
   Defendants.                       )



               CORPORATE DISCLOSURE STATEMENT OF
                 PLAINTIFF ARIYA PROPERTIES, LLC.




      Plaintiff ARIYA PROPERTIES, LLC., (“Plaintiff”) through its undersigned

counsel, submits the following disclosure pursuant to Rule 87.1 of the Middle

District Local Rules:

      Ariya Properties, LLC., is a non-governmental corporate party. It is not a

publicly owned company, as no other public company owns 10% or more of Ariya

Properties, LLC., it does not own 10% or more of any other public company, and it

does not have any parent corporations.

This 22nd day of October, 2019.




                                         1
        Case 4:19-cv-00172-CDL Document 12 Filed 10/22/19 Page 2 of 3




                                   Respectfully submitted,

                                   /s/ Yawanna N. McDonald
                                   Yawanna N. McDonald (Admitted PHV)
                                   (ASB 9372-B58T)
                                   Andrew P. Campbell (Admitted PHV)
                                   Erin G. Godwin (Admitted PHV)
OF COUNSEL:

CAMPBELL PARTNERS, LLC
505 20th Street North
Suite 1600
Birmingham, AL 35203
Tel: 205.224.0756
Fax: 205.383.2646
andy@campbellpartnerslaw.com
yawanna@campbellpartnerslaw.com
erin@campbellpartnerslaw.com


S. Lester Tate, III (GA 698835)
Akin & Tate Attorneys
11 S Public Square
Cartersville, GA 30120
tate@akin-tate.com
770-382-0780




                                      2
       Case 4:19-cv-00172-CDL Document 12 Filed 10/22/19 Page 3 of 3




                            Certificate of Service

       I do hereby certify that I have on this 22nd day of October, 2019,
electronically filed the foregoing with the Clerk of the Court using the CM/ECF
system which will send notification of such filing to all other parties.




                                                 Yawanna N. McDonald
                                                     Of Counsel




                                      3
